Order entered August 15, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00901-CV

                          IN THE INTEREST OF M.M., A CHILD

                      On Appeal from the County Court at Law No. 1
                                Kaufman County, Texas
                            Trial Court Cause No. 97410CC

                                           ORDER
       This is an appeal from a parental termination case. Before the Court is Joanna Wray’s

August 14, 2018 motion for leave to withdraw as counsel for appellant. The record reflects the

trial court relieved Ms. Wray of her duties as appellant’s attorney on July 19, 2018.

Accordingly, we DENY the motion as moot. See TEX. FAM. CODE ANN. § 107.016(3)(C) (West

Supp. 2017). We DIRECT the Clerk of the Court to remove Ms. Wray as appellant’s counsel.

       Pursuant to Texas Family Code section 107.013, we ORDER the trial court to conduct a

hearing no later than September 5, 2018 to determine whether appellant, who is presumed

indigent, desires to be represented by appointed counsel. See id. § 107.013. If appellant desires

to be represented by appointed counsel, the trial court shall appoint new counsel. If appellant

does not desire to be represented by counsel, the trial court shall advise him of the dangers and

disadvantages of self-representation. See Faretta v. California, 422 U.S. 806, 835 (1975); In re

C.L.S., 403 S.W.3d 15, 21 (Tex. App.—Houston [1st Dist.] 2012, pet. denied). The trial court
shall also advise appellant that he does not have a due process right to hybrid representation. See

Smith v. Smith, 22 S.W.3d 140, 153 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (op. on

reh’g); Posner v. Dallas Cnty. Child Welfare Unit of Tex. Dep’t of Human Servs. 784 S.W.2d
585, 588 (Tex. App.—Eastland 1990, writ denied) (per curiam).

       We ORDER the trial court to make written findings of fact on each of the above-

identified issues. We further ORDER a reporter’s record of the hearing and a supplemental

clerk’s record containing the trial court’s findings and any supporting documentation filed with

the Court no later than September 10, 2018.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Deane

Loughmiller, Presiding Judge of Kaufman County Court at Law; Shelly L. Etheridge, Official

Court Reporter for Kaufman County Court at Law; Kaufman County District Clerk Rhonda

Hughey; Ms. Wray; and, the parties.

       We ABATE the appeal to allow the trial court to comply with this order. It shall be

reinstated no later than September 14, 2018.




                                                     /s/    DAVID EVANS
                                                            JUSTICE